  Case 1:20-cv-01680-MN Document 18 Filed 03/02/21 Page 1 of 2 PageID #: 160




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

JAMES R. ADAMS,                                  )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )   C.A. No. 20-1680-MN
                                                 )
THE HON. JOHN CARNEY,                            )
Governor of the State of Delaware,               )
                                                 )
               Defendant.                        )


            STIPULATION AND ORDER REGARDING EXTENSION OF TIME

       WHEREAS, Plaintiff James R. Adams (“Plaintiff”) filed a Complaint for Declaratory and

Injunctive Relief under 42 U.S.C. § 1983 (D.I. 1) on December 10, 2020;

       WHEREAS, Defendant the Honorable John Carney (“Defendant”) filed a Motion to

Dismiss for Lack of Standing (D.I. 12) on February 18, 2021;

       WHEREAS, Plaintiff then filed an Amended Complaint for Declaratory and Injunctive

Relief under 42 U.S.C. § 1983 (D.I. 15) on February 25, 2021;

       WHEREAS, Defendant intends to file a Motion to Dismiss Plaintiff’s Amended

Complaint, and the parties have agreed, subject to the approval of the Court, to a briefing

schedule for the motion to dismiss to allow the parties additional time to complete all of the

required briefing;

       IT IS HEREBY STIPULATED AND AGREED, by the undersigned counsel for Plaintiff

and Defendant, subject to the approval of the Court, that Defendant’s time to respond to

Plaintiff’s Amended Complaint, by filing a Motion to Dismiss and Opening Brief is March 18,

2021. Plaintiff’s deadline to file an Answering Brief in Opposition to Defendant’s Motion to
 Case 1:20-cv-01680-MN Document 18 Filed 03/02/21 Page 2 of 2 PageID #: 161




Dismiss is April 1, 2021. Defendant’s deadline to file a Reply Brief in Support of his Motion to

Dismiss is April 12, 2021.



FINGER & SLANINA, LLC                                  YOUNG CONAWAY STARGATT
                                                        & TAYLOR, LLP

/s/ David L. Finger                                    /s/ David C. McBride
David L. Finger (No. 2556)                             David C. McBride (No. 408)
One Commerce Center                                    Martin S. Lessner (No. 3109)
1201 North Orange Street, 7th Floor                    Pilar G. Kraman (No. 5199)
Wilmington, DE 19801                                   Beth A. Swadley (No. 6331)
(302) 573-2524                                         Kevin P. Rickert (No. 6513)
dfinger@delawgroup.com                                 Rodney Square
                                                       1000 North King Street
Attorney for Plaintiff James R. Adams                  Wilmington, DE 19801
                                                       (302) 571-6600
Dated: March 1, 2021                                   dmcbride@ycst.com
                                                       mlessner@ycst.com
                                                       pkraman@ycst.com
                                                       bswadley@ycst.com
                                                       krickert@ycst.com

                                                       Attorneys for Defendant, the Hon. John
                                                       Carney


       SO ORDERED thisQGGD\RI0DUFK


            ________________________________
            _________
                   _____________
                              ___
                               ______________
                                           _________
             7KH+RQRUDEOH0DU\HOOHQ1RUHLND
            7KKH +RQR QRUDEOH0DU\HOOHQ1RUHLND
            United dSStates
                        tates District Judge




                                                 2
